Citation Nr: 1723547	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  04-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In September 2007, the Veteran testified at a Board hearing at the RO.

In an August 2009 decision, the Board, inter alia, denied service connection for a right knee disability.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2011 decision, the Court vacated that portion of the Board's August 2009 decision which denied service connection for a right knee disability and remanded the matter for additional evidentiary development and readjudication.  

The Veteran died in July 2012.  The appellant is the Veteran's father who has been substituted as the claimant in this appeal.  See September 2016 notification letter.  	

In September 2016, the Veteran's claim was remanded for additional development and the case has since been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant, in substitution of the Veteran, seeks service connection for a right knee disability, to include as secondary to the Veteran's service-connected left knee disability.  A current right knee disability has been established.  See December 2008 VA examination.

In its September 2016 remand, the Board found that a September 2015 VA opinion was inadequate and a new VA opinion was therefore necessary.  As explained below, the Board finds that an adequate opinion is still not of record.

At his September 2007 Board hearing, the Veteran testified that he tore his right ACL in service during a kickboxing competition in Korea in 1978 because he was favoring the right knee.  Thereafter, in a December 2008 VA examination, the examiner recorded the Veteran's assertions that his right knee snapped during an in-service kickboxing competition and that he was seen at a clinic, where he was told that he had only sustained a sprain.  The Veteran also related that he continued to have problems following his discharge.

The Veteran also submitted a statement from a fellow service member, who served as a medic in the same unit.  The service member stated that he saw the Veteran injure his right knee during a martial arts competition in Korea in 1979.  He related that he saw the Veteran fall to the mat and grimace with pain while holding his right knee.  He recalled that the Veteran was transported to the clinic for treatment, had trouble walking after the incident, and had to leave the unit's martial arts team.

As noted by the Court in its June 2011 decision, service treatment records contain a May 16, 1978, clinical record that appears to refer to an effusion of the right knee cap with increased pain upon palpation of the meniscus regions and a limited range of motion.  See slip op. at footnotes 2 & 6.  As stated in the September 2016 remand, the Board is bound by the Court's interpretation of this evidence.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993) (stating that "under the doctrine of 'law of the case,' questions settled on a former appeal of the same case are no longer open for review.").  

In an October 2016 opinion, the same VA examiner who authored the September 2015 VA opinion stated that the Veteran's claimed right knee disability was less likely than not related to service.  The examiner's rationale was that service treatment records were silent with regard to right knee complaints, injury, or diagnosis.  With regard to the May 1978 in-service clinical note (referenced by the Court in its June 2011 decision), the examiner stated that the annotation of "effusion sighted R patella" was almost certainly a notation error.

The VA examiner further opined that the claimed right knee disability is less likely than not secondary to the Veteran's service-connected left knee disability.  In this regard, the examiner indicated that the Veteran suffered significant injury to his right knee after service, related to his job as a stunt man.  The examiner concluded that there was no evidence to support a finding that the Veteran's left knee disability caused his right knee disability, adding that attributing the right knee disability to the left knee disability could not be done without resorting to conjecture.

Finally, the VA examiner stated that the claimed right knee disability was less likely than not aggravated beyond its natural progression by the service-connected left knee disability.  The examiner's sole rationale was that the Veteran's right knee disability was the result of a work-related injury in 1992.

The October 2016 VA opinion remains inadequate for the following reasons.  First, the opinion shows no consideration of the Veteran's lay statement that he injured his right knee during an in-service kickboxing competition because he was favoring the right knee, an injury that at the time was reportedly diagnosed as a sprain.  See December 2008 VA examination.  Second, the opinion is lacking in medical rationale, particularly with regard to the aggravation prong of secondary service connection.  As stated above, the examiner's rationale for concluding that there had been no aggravation was that the right knee disability was the result of a post-service work-related injury.  This rationale is misplaced.  The question posed is whether the Veteran's claimed right knee disability, assuming that it is not related to service, was at least as likely as not aggravated by the service-connected left knee disability, regardless of what is the actual cause of the claimed disability.  

For these reasons, the Board finds that the September 2015 opinions are inadequate and a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  If available, forward the Veteran's electronic claims folder to the October 2016 VA examiner for supplemental opinions regarding the claimed right knee disability.  If the October 2016 VA examiner is not available, find another appropriate examiner to provide the requested opinions.  

Following review of the claims file, the examiner should opine whether it is at least as likely as not that any current right knee disability is related to an event, injury, or disease incurred in service.  The examiner is asked to specifically consider lay statements from the Veteran and a fellow service member, indicating that the Veteran injured his right knee during an in-service kickboxing competition.  The examiner should consider the accounts of the Veteran's right knee injury, even if there is no corroborating evidence in the service treatment records.

In addition, the examiner should consider the May 16, 1978, clinical record identified by the Court in its June 2011 decision.  As stated by the Court, the May 16, 1978, clinical record appears to refer to the Veteran's right knee.  

In providing the requested opinion, the examiner should comment on whether there is any medical reason to accept or reject the proposition that had the Veteran had a right knee injury in service, such injury could have led to his current condition. 

Alternatively, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's current right knee disability was caused OR aggravated by his service-connected left knee disability.  It is helpful to note that secondary service connection involves a two-part inquiry.  One part is whether his right knee disability was caused by his service-connected left knee disability; and the second part is whether his right knee disability was aggravated (chronically worsened) by his service-connected left knee disability.  

The examiner is asked to provide a detailed medical rationale for all opinions provided.

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



